The opinion of the Court was delivered by
Chipman, Ch. J.
The act of the legislature, which is relied upon in this case, is not a public act, nor is it a remedial act, in the language of the law. It is a private act, and has been rightly so pleaded. It is an act which gives a privilege to one man, while it infringes, or at least suspends the rights of another; therefore, upon every sound principle, it ought to receive a strict construction ; it is not to be extended in favor of Moses Sage or his sureties, beyond that which is clearly expressed, or that which is a necessary and unavoidable inference. Now if the act had gone no farther than to discharge Moses Sage from his imprisonment, and to permit him to go at large, without expressly declaring, that the Sheriff, or the sureties for the liberties of the prison, should not be liable, on the departure of Sage, as for an escape, yet they would not have been liable ; such is the necessary inference, the necessary consequence of a legal discharge of the prisoner. If it was lawful for Sage to go at large under the authority of this act, the condition of the bond was not broken by his departure, as he was legally dis charged from imprisonment, in every case of a civil-nature, for which he then stood committed: but to construe the act to purge an escape before that time committed, would be wholly unwarrant*260ed — it would be a flagrantijabuse of every just principteof construction,
But, it is said, the act is too clear to admit of construction, that the words are express, “ that all bond or bonds, which have been taken by the Sheriff or keeper of the gaol in Bennington, for the. liberties of said prison granted to the said Moses Sage, be, and the same are hereby discharged.” The act, indeed, sets out with a very broad expression, all bond or bonds” and if this clause were not explained by what precedes and what follows, it might almost afford a pretext for the’defendant’s construction. But this is to extend the act beyond the manifest intention of the legislature as expressed in the preamble, which is to discharge Moses Sage from his confinement in prion, at that time, and to free his body from arrest, for a certain limited time; there is not a word respecting a discharge of his sureties, who had become liable; and the clause which has been relied on, does not affect his sureties. Actions may be maintained against them, and they may have their remedy over against Sage. They may proceed by summons, or attachment of his property, for that is not by the act intended to be exempted' And, although it is crudely expressed, as is almost every paft of this act, yet what follows, and closes this particular provision, draws it towards a point, and the whole intelligibly limits the sense. It makes, with what has just been recited, but one provision. “ And provided (or in case) any action, or actions shall be brought against the Sheriff or any of the bail (sureties in such bonds) of the said Moses, on account of his being released (certainly meaning, on account of Sage’s going at large, in consequence of his being, by the act, so discharged,) this act shall be considered a sufficient bar, &c.” It makes but one provision, and when read, so as to render it intelligible, is found to have been intended to express what, as before observed, is a legal consequence of a discharge of the principal from his imprisonment — and is no more than, that Sage’s going at large, shall not be deemed ah escape: although the person who drew the act, seems not to have been aware of the legal inference, or to know how to introduce it by express'provision. Such bills are usually drawn by some private friendpf the'petitioner, and are often passed with too little attention to propriety or accuracy of expression.
It ought further to be observed, that had the provision under *261consideration, been so clearly-expressed, as clearly to admit of the defendant’s construction, yet it could not avail him, it could not be permitted to operate — it would have been a palpable violation of the constitution of the United States, which renders null and void every act, even of a State legislature, made in violation of any express provision of that constitution. In that instrument it is expressly declared that no State shall pass any law impairing the obligation of contracts. Now, whatever may be said with respect to a gaol bond, before the condition be broken — whether it be considered as a contract, to which the creditor is a party, or, if I may so say, a substitute for the walls of the prison — as a mean of securing the confinement of the debtor, yet when the condition of such bond is broken, and the bond is assigned by the Sheriff to the creditor, it undeniably becomes a contract,between the creditor, the assignee, and the signers of the bond. In this case, the condition of the bond had been broken, the bond had been assigned to the creditor, and a suit commenced on the bond by him before the passage of the act. The contract was legal and complete, and the creditor has every just right to claim the benefit of that provision in the constitution of the United States, which was made by the people of the United States, to protect their rights against such acts of the State legislatures as should inadvertently, or otherwise be passed in violation of those rights. The creditor, as one of the people has a right to claim the benefit of this provision, and that it be .held, by the Court, sacred and inviolate. And, certainly, the Court ought anxiously to avoid any construction of a law, which would imply in the legislature, either an ignorance of their powers and duties, or a design to violate the national constitution. From all these considerations, the Court are clearly of opinion that the judgment of the County Court is erroneous, and must be reversed.